Order unanimously reversed, with costs, and petition reinstated. Memorandum: This is a proceeding brought pursuant to article 7 of the Real Property Tax Law by *1082which petitioners seek review of the assessment on their real property in the City of Hornell for the year 1975. It is not disputed that the proceeding was commenced by service of three copies of the petition and notice upon the city assessor. Special Term erroneously dismissed the petition on the ground that service was not made upon the city clerk. In cities not having a population of over one million people, the proceeding is properly instituted when three copies of the petition and notice are served upon "the assessor” (Real Property Tax Law, § 708, subd 1, par [b]). (Appeal from order of Steuben Supreme Court—Real Property Tax Law, art 7.) Present—Moule, J. P., Mahoney, Dillon, Goldman and Witmer, JJ.